Citation Nr: 0306277	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  95-27 524	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic liver 
disabilities including elevated liver function enzymes, 
carcinoma, cirrhosis, hepatitis C, hemangioma, and masses of 
the liver and spleen.

2.  Entitlement to service connection for an acquired 
psychiatric disorder including posttraumatic stress disorder 
(PTSD), dysthymia, depression, and anxiety.

3.  Entitlement to service connection for chronic 
gastrointestinal disorders including gastritis, reflux 
esophagitis, hiatal hernia, and diverticulum of the colon.

4.  Entitlement to service connection for degenerative joint 
disease of multiple joints including back, knees, shoulders, 
right elbow, and cervical spine.

5.  Entitlement to service connection for hypothyroidism.

6.  Entitlement to service connection for an undiagnosed 
illness and residuals of heavy metals including memory loss, 
fatigue, abdominal pain, loose teeth, bleeding gums, sleep 
disorder including apnea, cysts or lipomas, irregular heart 
arrhythmia, chest pain, liver mass, kidney problems, 
digestive problems, constipation and urination problems.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Marine Corps from 
August 1973 to August 1976.  He thereafter became a member of 
the Army Reserves in 1986 and was called to active duty from 
June 1991 to June 1992, including service in Southwest Asia.  
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal originally from a July 1994 rating 
decision issued by the Louisville, Kentucky Regional Office 
(RO) of the Department of Veterans Affairs (VA).  Since the 
original appeal this case has been transferred to several 
different RO including Waco, Texas, and Nashville, Tennessee.  
The case was last transferred from the RO in Little Rock, 
Arkansas; the Board remanded the case back to that RO in 
March 1999.  The Little Rock RO has now returned the case to 
the Board for appellate review.

REMAND

While the case was in remand status, the appellant submitted 
a VA Form 9, in July 2000, in which he requested a Travel 
Board hearing.  The RO acknowledged that request in a 
deferred rating action issued in August 2002.  However, the 
case was transferred to the Board in February 2003 without 
any action being taken to schedule the appellant for his 
requested Travel Board hearing.  

A hearing on appeal must be granted when, as in this case, an 
appellant expresses a desire for a hearing.  38 C.F.R. 
§ 20.700(a).  In view of the foregoing, this case is being 
REMANDED for the following action:

The RO should schedule the appellant for 
a Travel Board hearing in accordance with 
applicable procedures pursuant to 
38 C.F.R. § 20.704.  Also, if the 
appellant wishes to withdraw his hearing 
request at any time prior to the hearing 
being conducted, he should so inform the 
RO in writing.

After the hearing is conducted, or if the hearing request is 
withdrawn in writing prior to the hearing being conducted, 
the matter should be returned to the Board in accordance with 
the applicable procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




